Citation Nr: 9912121	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-49 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including dermatitis, claimed as secondary to Agent Orange 
exposure.

2.  Entitlement to service connection for chronic 
tonsillitis, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for skin growth, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for sinusitis, claimed 
as secondary to Agent Orange exposure.

5.  Entitlement to service connection for Graves' disease, 
claimed as secondary to Agent Orange exposure.

6.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to Agent Orange exposure.

7.  Entitlement to service connection for osteoarthritis, 
claimed as secondary to Agent Orange exposure.  

8.  Entitlement to service connection for anemia, claimed as 
secondary to Agent Orange exposure. 

9.  Entitlement to service connection for a disorder 
resulting in weight loss, claimed as secondary to Agent 
Orange exposure.

10.  Entitlement to service connection for hypertension, 
claimed as secondary to Agent Orange exposure.

11.  Entitlement to service connection for a disorder 
resulting in dry eyes, claimed as secondary to Agent Orange 
exposure.

12.  Entitlement to service connection for a disorder 
manifested by abnormal laboratory findings, claimed as 
secondary to Agent Orange exposure.  

13.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION


The appellant had active service from August 1967 to February 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal concerning 
an increased rating for hemorrhoids.  

2.  The appellant had active service between August 1967 and 
February 1969, which included active service in Vietnam 
during the Vietnam era.  

3.  Dermatitis is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam. 

4.  The record does not contain competent evidence of a nexus 
between a current skin disorder including dermatitis and 
injury or disease, including claimed exposure to Agent 
Orange, during the veteran's active service.   

5.  Chronic tonsillitis is not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam. 

6.  The record does not contain competent evidence of a nexus 
between current residuals of tonsillectomy performed in 1975 
and injury or disease, including claimed exposure to Agent 
Orange, during the veteran's active service.

7.  A skin growth, specifically, keratotic papilloma, is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.

8.  The record does not contain competent evidence of a nexus 
between current residuals of removal of a keratotic papilloma 
in 1975 and injury or disease, including claimed exposure to 
Agent Orange, during the veteran's active service.

9.  Sinusitis is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.

10. The record does not contain competent evidence of a nexus 
between sinusitis and injury or disease, including claimed 
exposure to Agent Orange, during the veteran's active 
service.

11.  Graves' disease is not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam.

12. The record does not contain competent evidence of a nexus 
between Graves' disease and injury or disease, including 
claimed exposure to Agent Orange, during the veteran's active 
service.

13.  A kidney disorder (including a renal cyst and renal 
calculous) is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.

14.  The record does not contain competent evidence of a 
nexus between any current kidney disorder and injury or 
disease, including claimed exposure to Agent Orange, during 
the veteran's active service.

15.  Osteoarthritis is not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam.

16.  The record does not contain competent evidence of a 
nexus between any current osteoarthritis and injury or 
disease, including claimed exposure to Agent Orange, during 
the veteran's active service.

17.  Anemia is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.

18.  The record does not contain competent evidence of a 
nexus between any current anemia and injury or disease, 
including claimed exposure to Agent Orange, during the 
veteran's active service.

19.  A disorder manifested by weight loss is not recognized 
by VA as causally related to exposure to herbicide agents 
used in Vietnam.

20.  The record does not contain competent evidence of a 
nexus between any current disability manifested by weight 
loss and injury or disease, including claimed exposure to 
Agent Orange, during the veteran's active service.

21.  Hypertension is not recognized by VA as causally related 
to exposure to herbicide agents used in Vietnam.

22.  The record does not contain competent evidence of a 
nexus between hypertension and injury or disease, including 
claimed exposure to Agent Orange, during the veteran's active 
service.

23.  A disorder manifested by dry eyes is not recognized by 
VA as causally related to exposure to herbicide agents used 
in Vietnam.

24.  The record does not contain competent evidence of a 
nexus between any current disability manifested by dry eyes 
and injury or disease, including claimed exposure to Agent 
Orange, during the veteran's active service.

25.  A disorder manifested by abnormal laboratory findings is 
not recognized by the VA as causally related to exposure to 
herbicide agents used in Vietnam.

26.  The record does not contain competent evidence of a 
nexus between the reported abnormal laboratory findings noted 
in 1987 and 1993 and injury or disease, including claimed 
exposure to Agent Orange, during the veteran's active 
service.   

27.  The veteran's service-connected hemorrhoids are 
manifested by subjective complaints of anal bleeding, and are 
productive of no more than moderate disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for a skin disorder including dermatitis, 
claimed as due to herbicide agents used in Vietnam.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 1991); 38 
C.F.R. §§ 3.307(a), 3.309(e) (1998).

2.  The appellant  has not submitted evidence of a well-
grounded claim for chronic tonsillitis, claimed as due to 
herbicide agents used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(a), (e) (1998).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for skin growth 
(keratotic papilloma), claimed as due to herbicide agents 
used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1998).

4.  The appellant has not submitted evidence of a well-
grounded claim for service connection for sinusitis, claimed 
as due to herbicide agents used in Vietnam.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.307(a), 3.309(a), (e) (1998).

5.  The appellant has not submitted evidence of a well-
grounded claim for service connection for Graves' disease, 
claimed as due to herbicide agents used in Vietnam.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 1991); 38 
C.F.R. §§ 3.307(a), 3.309(e) (1998).

6.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a kidney disorder, 
claimed as due to herbicide agents used in Vietnam.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) (1998).

7.  The appellant has not submitted evidence of a well-
grounded claim for service connection for osteoarthritis, 
claimed as due to herbicide agents used in Vietnam.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) (1998).

8.  The appellant has not submitted evidence of a well-
grounded claim for service connection for anemia, claimed as 
due to herbicide agents used in Vietnam.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(a), (e) (1998).

9.  The appellant has not submitted evidence of a well-
grounded claim for service connection for weight loss, 
claimed as due to herbicide agents used in Vietnam.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) (1998).

10.  The appellant has not submitted evidence of a well-
grounded claim for service connection for hypertension, 
claimed as due to herbicide agents used in Vietnam.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) (1998).

11.  The appellant  has not submitted evidence of a well-
grounded claim for service connection for a disorder 
manifested by dry eyes, claimed as due to herbicide agents 
used in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a), (e) (1998).

12.  The appellant  has not submitted evidence of a well-
grounded claim for service connection for abnormal laboratory 
findings, claimed as due to herbicide agents used in Vietnam.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) (1998).

13.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant contends that Agent Orange exposure caused 
dermatitis, tonsillitis, a skin growth, sinusitis, Graves' 
disease, a kidney disorder, osteoarthritis, anemia, weight 
loss, hypertension, dry eyes, and abnormal laboratory 
findings.  

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 5107 
(West 1991), Murphy v. Derwinski, 1 Vet.App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

In this case, as discussed below, the Board finds that these 
claims for service connection are not well grounded.  When a 
claim is not well grounded, VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, but VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 65, 77-80 
(1995).  Here, the RO fulfilled this obligation in a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) that informed the veteran of the reasons 
these claims had been denied.  Also, by this decision, the 
Board informs the appellant of the type of evidence needed to 
make his claims well grounded.  Unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific piece of evidence that, if submitted, could make 
these claims well grounded.  

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).  

The veteran contends that his diagnosed dermatitis, 
tonsillitis, skin growth, sinusitis, Graves' disease, kidney 
disorder, osteoarthritis, anemia, weight loss, hypertension, 
dry eyes, and abnormal laboratory findings are related to 
herbicide exposure during Vietnam service.  A veteran who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders that 
have been positively associated with Agent Orange or other 
herbicide exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda (PCT), 
acute and subacute peripheral neuropathy, Hodgkin's disease, 
non-Hodgkin's lymphoma, respiratory cancers, prostate cancer, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).  

The veteran did serve in the Republic of Vietnam during the 
Vietnam era.  Yet his exposure to Agent Orange or other 
dioxins during that period of service cannot be presumed, 
because he does not meet the other requirements for this 
presumption.  He has not presented evidence that he has ever 
been diagnosed with any of the aforementioned diseases or 
disorders associated with exposure to herbicides.  There is 
no record of complaints of, or treatment for, symptomatology 
consistent with these diseases during or after his active 
service.  Furthermore, the Secretary of VA has formally 
announced that a presumption of service connection based on 
exposure to herbicide exposure in Vietnam is not warranted 
for certain conditions or for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  See 59 Fed.Reg. 341 
(Jan. 4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 1996).  

Nonetheless, the veteran may still prevail in his claim if he 
can present competent medical evidence showing a nexus 
between herbicide exposure during service and his development 
of the claimed disabilities.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  I conclude, however, that the veteran 
has not presented well-grounded claims for service connection 
for these disabilities on a direct basis.  

Concerning the first element -- evidence of current disability 
as provided by a medical diagnosis -- VA and private 
examination reports shows diagnoses of the claimed 
disabilities.  As for dermatitis, this disability was 
diagnosed, for example, in the summary of VA hospitalization 
in March 1993.  The claims for tonsillitis and for a skin 
growth refer to the April 1975 tonsillectomy and removal of a 
keratotic papilloma from the veteran's left upper arm.  
Sinusitis, osteoarthritis secondary to trauma, and dry eyes 
were among the diagnoses listed in the summary of VA 
hospitalization in March 1993.  Mild anemia and Graves' 
disease with weight loss were diagnosed in May 1987, and the 
report of the September 1996 VA examination includes a 
diagnosis of history of anemia and weight loss usually 
associated with Graves' disease.  Concerning a kidney 
disorder, the record shows that an abdominal ultrasound 
revealed a small renal cyst in 1987.  Private medical reports 
dated in June 1987 show that the veteran received hospital 
treatment for an ureteral calculous.  The report of the 
September 1996 VA examination includes a diagnosis of "kidney 
disorder associated with BTH."  Hypertension is shown by 
private treatment records containing high blood pressure 
reading between 1995 and 1996 with diagnoses of hypertension 
and a February 1997 VA examination report that includes a 
diagnosis of essential hypertension.  Finally, the claimed 
abnormal laboratory findings refer to elevated alkaline 
phosphatase, SGOT and glucose levels, which were shown in May 
1987 (mildly elevated alkaline phosphatase) and April 1993 
(increased glucose, SGOT and alkaline phosphatase).  It should 
be noted that weight loss, anemia, abnormal laboratory 
findings, and dry eyes are not diagnosed disabilities per se; 
for example, the weight loss and anemia have been linked by 
some to the diagnosed Graves' disease.  The Board need not 
determine whether these claimed manifestations are related to 
a currently diagnosed disability, however, as the claims are 
not well grounded on another basis.  

Concerning the second requirement, that is, evidence of 
disease or injury in service, the veteran's service medical 
records do not include any references to the aforementioned 
disorders.  I also considered the fact that his skin, 
genitourinary system, sinuses, endocrine system, vascular 
system, eyes and serology tests were considered normal at the 
examination that was conducted prior to his separation from 
service in February 1969.  Still further, there are no 
records showing complaints of any of the claimed disorders 
until 1975, over 5 years after the service discharge, when 
the tonsillectomy and removal of the keratotic papilloma were 
performed.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition). Nonetheless, in regard 
to the disorders that are observable -- such as a skin rash, 
a skin growth, weight loss, or dry eyes -- the veteran is 
competent to state what he observed.  For the purpose of a 
well-grounded claim, his statements concerning his symptoms 
in service may be sufficient evidence of the second Caluza 
element, even though the claimed disabilities were not 
diagnosed in service.  Similarly, the claimed exposure to 
herbicides in service may be sufficient for this element of a 
well-grounded claim.  Again, the Board need not conclude 
whether the record contains evidence of this element of a 
well-grounded claim, as these claims are not well grounded on 
another basis. 

The veteran's claims for service connection for these 
disabilities must all fail due to lack of evidence of the 
third element:  the record does not contain any competent 
medical evidence that these disabilities resulted from 
disease or injury in service or as a result of Agent Orange 
exposure therein.  There are no medical statements or 
opinions concerning this nexus.  The veteran asserts that his 
disorders resulted from military service.  As a lay person, 
however, he does not have the medical expertise to conclude 
that there is an etiological relationship between his various 
disorders and military service.  Medical diagnoses involve 
questions that are beyond the range of common experience and 
common knowledge, and require the knowledge and experience of 
a trained physician.  Because the veteran has no expertise in 
medical matters, he is not competent to make a determination 
on the etiology of his claimed disorders.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

In summary, the veteran has failed to present medical evidence 
that the claimed disabilities are due to Agent Orange exposure 
during service, or that there is a nexus between his claimed 
disabilities and any disease or injury during service.  The 
Board concludes that he has not met his burden of presenting 
well-grounded claims for service connection.

II.  Hemorrhoids

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1998).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  

Based on in-service treatment for hemorrhoids, a January 1971 
rating decision granted service connection for hemorrhoids, 
and assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under this diagnostic code, a 
20 percent rating is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  A 10 
percent rating is warranted for irreducible, large or 
thrombotic hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences or for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  Noncompensable ratings are assigned for mild or 
moderate hemorrhoids.    

At a VA examination in September 1996 the veteran reported 
that he experienced recurrent bleeding and hemorrhoidal 
difficulties since service and used Tuck's pads regularly.  
In February 1997, the veteran underwent a VA rectal 
examination.  He reported that he had painful and bleeding 
bowel movements once a day.  He also indicated the he did not 
bleed profusely but finds blood on paper.  On examination, 
the anal area was normal.  The examiner noted that the rectal 
examination did not give any clues as to his problems due to 
the fact that nothing could be felt on rectal examination.  
The anal sphincter was rather tight with no blood found on 
the finger.  There was no evidence of soiling, incontinence, 
diarrhea, dehydration, malnutrition, anemia, or fecal 
leakage.  

Although the veteran complained of frequent recurrences of 
hemorrhoids, the medical evidence does not indicate anemia 
linked to persistent hemorrhoidal bleeding, or large or 
thrombotic hemorrhoids that are irreducible, with excessive 
redundant tissue.  Accordingly, the evidence shows that the 
veteran's hemorrhoids are no more than slight or moderate in 
severity, and thus do not satisfy the criteria for a 
compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 
7336 (1998).

It is noted that the VA examiner stated that, for further 
evaluation, the veteran would need flexible sigmoidoscopy.  
The Court has held that VA's failure to conduct further 
evaluations and studies as recommended by VA's own examiner 
constitutes a breach of its statutory duty to assist the 
veteran as provided for by the provisions of 38 U.S.C.A. § 
5107(a) (West 1991).  Hyder v. Derwinski, 1 Vet.App. 221 
(1991).  However, in this case, the RO returned the claims 
folder to the examiner in December 1997.  The physician 
responded that while the veteran complained of problems with 
hemorrhoids and bleeding at the February 1997 examination, 
there were no problems that could be interpreted as 
hemorrhoids or bleeding, and that a flexible sigmoidoscopy 
was suggested should the veteran develop a history of 
hemorrhoids or problems.  Therefore, I do not find further 
evaluation is necessary.   

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  First, as discussed above, the rating schedule 
provides for the assignment of a higher evaluation, but the 
required manifestations have not been demonstrated in this 
case.  Further, it has not been contended or shown that the 
disability at issue resulted in frequent periods of 
hospitalization.  The veteran has not been hospitalized for 
this disability.  

Concerning the factor of marked interference with employment, 
the Board notes that the veteran has offered no statements in 
this regard concerning any limitations imposed by his 
hemorrhoids.  Nor does the record contain any documentation to 
show that he has lost an inordinate amount of time from his 
job as a result of this disability or that it markedly affects 
his ability to perform his job duties, if he is currently 
employed.  In short, he has not produced objective evidence 
that would indicate that the service-connected hemorrhoids 
have interfered with his employment to such an extent that he 
is entitled to extraschedular consideration.  Neither the 
veteran's statements nor the medical records nor reports 
indicate that the disability at issue warrants the assignment 
of an extraschedular evaluation.


ORDER

Service connection for dermatitis is denied.

Service connection for chronic tonsillitis is denied.

Service connection for skin growth is denied.

Service connection for sinusitis is denied.

Service connection for Graves' disease is denied.

Service connection for a kidney disorder is denied.

Service connection for osteoarthritis is denied.  

Service connection for anemia is denied. 

Service connection for a disorder resulting in weight loss is 
denied.

Service connection for hypertension is denied.

Service connection for a disorder resulting in dry eyes is 
denied.

Service connection for a disorder manifested by abnormal 
laboratory findings is denied.

A compensable evaluation for hemorrhoids is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

